TWEEDY, BROWNE FUND INC. Supplement dated September 2, 2010 to Prospectus dated July 29, 2010 The Tweedy, Browne Fund Inc. (the “Company”) hereby supplements its Prospectus dated July 29, 2010 to update through June 30, 2010 the performance information and footnotes thereto appearing on page 24 of the Prospectus under the heading “Composite of Comparable Unhedged Managed Accounts Average Annual Total Returns for Periods Ended June 30, 2010” to read as follows: Composite of Comparable Unhedged Managed Accounts
